Exhibit 99.1 POMEROY IT SOLUTIONS ANNOUNCES ADOPTION OF RULE 10b5-1 PLAN Hebron, KY – December 8, 2008 – Pomeroy IT Solutions, Inc. (NASDAQ:PMRY) a technology and services solution provider, today announced that it adopted a written trading plan under Rule 10b5-1 of the Securities and Exchange Commission to facilitate repurchases under its previously announced $10 million share repurchase program.The Company’s 10b5-1 Plan provides for share repurchases to commence on December 9, 2008, and continue until the earlier of November 14, 2009 or such time as the entire $10 millionthat the Company’s Board of Directors’ authorized for the stock repurchase program has been fully utilized.The 10b5-1 Plan allows the Company to repurchase shares of its stock at times when it would ordinarily not be in the market because of the Company’s trading policies or the possession of material non-public information.The timing and extent of the repurchases will depend on market conditions and will remain subject to a variety of factors including price, corporate and regulatory requirements, credit facility limitations, and other market conditions. The Company may terminate the 10b5-1 Plan at any time. About Pomeroy IT Solutions, Inc.
